McClain, J.
On a former appeal in this case, 105 N. W. 1007 (not officially published), it was held that defendant’s demurrer to plaintiff’s petition was improperly sustained by the lower court, and the case was sent back for a new trial. Subsequently the defendant filed an answer, setting up as bar to plaintiff’s right of action the fact that his assignor, Kate Smith, appeared in the probate court after the discharge of defendant as administrator was granted without notice to. her* she being one of the distributees of the estate, and moved to set aside the discharge on the ground that it was wrongfully granted, inasmuch as the administrator was thus relieved from liability under the garnishment in her favor, and that this motion to set aside the discharge was overruled. But we think this proceeding in behalf of Kate Smith in the probate *199court did not bar an action by her or her assignee, the plaintiff herein, to recover a personal judgment against defendant as garnishee on account of his wrongful action in securing his own discharge for the purpose of defeating such garnishment. True, he was garnished as administrator, but this garnishment imposed a duty upon him to respond out of funds then in his hands, and, if by his own wrongful act in paying over the money to plaintiff’s debtor and procuring a discharge in the probate court he defeated the payment of the debt out of the assets of the estate in his hands belonging to H. T. Adams, the debtor in the garnishment proceeding, then he ought to respond personally in damages.
The trial court erred, therefore, in rendering judgment for the defendant, and such judgment is reversed.